DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 03/17/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US-3,341,876) in view of Lauer (US-2006/0070202).
	Regarding claim 1 (Currently Amended), Campbell (US-3,341,876) discloses a mop bucket system, comprising:
a liquid-retaining portion (102) configured to retain liquid and having a lower or bottom wall portion (102), a first sidewall portion (shown below in Figure 11), a second sidewall portion (06) facing the first sidewall portion (Fig. 11), a third sidewall portion (one of sidewalls 104), and a fourth sidewall portion (the other one of sidewalls 104) facing the third sidewall portion (Fig. 11), wherein the liquid-retaining portion permits retained liquid to move in a liquid-movement direction extending from the first sidewall portion toward the second sidewall portion within a higher-momentum region; and

a third baffle (110) disposed between the third and fourth sidewall portions (104) (Fig. 11) and within the higher-momentum region, wherein the third baffle (110) projects from the first sidewall portion (Figs. 11-13), 
wherein the third baffle (110) defines opposed first and second baffle sidewalls projecting from the first sidewall portion (see annotated Figure 13 below),
wherein the opposed first and second baffle sidewalls are substantially parallel to one another (Figure 13 below),
wherein the third baffle (110) defines a third baffle sidewall (see annotated Figure 13 below) extending between the first and second baffle sidewalls (Figs. 11-13),
wherein the third baffle sidewall is substantially perpendicular to the opposed first and second sidewalls (see annotated Figure 13 below),
wherein the third baffle sidewall is longer than the first and second baffle sidewalls (Fig. 13).  
Campbell fails to disclose:
a first baffle and a second baffle each disposed between the first and second sidewall portions and within the higher-momentum region, wherein the first baffle projects from the third sidewall portion and the second baffle projects from the fourth sidewall portion, and wherein the first and second baffles each project such a distance from the respective third and fourth sidewall portions that the first and second baffles are 
wherein the third baffle sidewall is connected to the first and second baffle sidewalls by respective curved corners, and
wherein the curved corners are configured to deflect flow and promote energy-dissipation in the higher-momentum region.

    PNG
    media_image1.png
    447
    915
    media_image1.png
    Greyscale

	As to the first and second baffles, Lauer (US-2006/0070202) teaches a first baffle (one of energy-dissipation devices 50) and a second baffle (the other one of energy-dissipation devices 50) each disposed between the first (22) and second sidewall (23) portions, wherein the first baffle projects (50) from the third sidewall portion (24) and the second baffle (50) projects from the fourth sidewall portion (25) (Fig. 4), and wherein the first and second baffles (50, 50) each project such a distance from the respective third and fourth sidewall portions (24, 25, respectively) that the first and second baffles (50) are discontinuous in that the first and second baffles do not in combination form a single, uniformly shaped baffle (Fig. 4).  Since Campbell and Lauer are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to modify the first and second sidewalls of Campbell with energy-dissipation devices 50 as taught by Lauer in 
	As to the third baffle sidewall being connected to the first and second baffle sidewalls by respective curved corners, wherein the curved corners are configured to deflect flow and promote energy-dissipation in the higher-momentum region, the prior art of Campbell connects the perpendicular sidewalls via  curve as shown in Figure 13 below.  Applicant does not state within the specification that the curved corners are configured to deflect flow and promote energy-dissipation in the higher-momentum region apart from them having a surface area within the higher-momentum region, which applicant says is used to dissipate waves [Application publication; paragraph 0050].  Since the corners of Campbell comprise a surface area within the higher-momentum region of the inner volume of Campbell, then the corners are considered to be “configured to deflect flow and promote energy-dissipation in the higher-momentum region.


    PNG
    media_image2.png
    588
    836
    media_image2.png
    Greyscale

	Regarding 2 (Original), Campbell discloses the mop bucket system of claim 1, wherein the third baffle (110) is laterally centered between the third and fourth sidewall portions (104, 104) (Fig. 13).
	Regarding claim 3 (Original), Campbell discloses the mop bucket system of claim 1, wherein the third baffle (110) extends to a height above the lower or bottom wall portion (102) that is at least 25% of the height of a shortest of the first (the wall with baffle 110), second (106), third (104), and fourth (104) sidewall portions (Fig. 12).
	Regarding claim 5 (Previously Presented), Campbell discloses the mop bucket system of claim 1, wherein:
the mop bucket system (100) comprises an outer surface (outer surface of bucket 100) opposite the liquid-retaining portion (102) (Fig. 11) (Fig. 11), and


    PNG
    media_image3.png
    469
    766
    media_image3.png
    Greyscale

Regarding claim 6 (Original), Campbell discloses the mop bucket system of claim 5, wherein outer surface (outer surface of bucket 100) comprises a pocket handle (the top of channel shown in Figure 5) disposed at an end of the channel opposite the lower or bottom wall portion (102) (shown in annotated Figures 11 and 12 below).

    PNG
    media_image4.png
    460
    766
    media_image4.png
    Greyscale

	Regarding claim 7 (Original), Campbell discloses the mop bucket system of claim 6, wherein the pocket handle is formed by opposing sidewalls that project from edges of the channel (Figs. 11-13 shown annotated below), to form a ledge to facilitate pouring liquid from the liquid-retaining portion (interior of bucket 100) (shown in annotated Figures 11-13 below).

    PNG
    media_image5.png
    500
    766
    media_image5.png
    Greyscale

	Regarding claim 8 (Original), Campbell, as modified by Lauer, discloses the mop bucket system of claim 1.  As to wherein the higher-momentum region has a width that is approximately 70% of a distance between the third sidewall portion and the fourth sidewall portion, Applicant states that “the higher-momentum region has a center or central portion that coincides with the center or central portion of the liquid-retaining portion” [Application Publication; paragraph 0042], represented by dashed lines 27 in Figure 5B.  The momentum is higher in the center of the bucket away from the walls where contact between the water and the sides of the bucket inhibits movement (i.e. momentum).  Therefore, a “higher” momentum region is an arbitrary boundary, within the center portion of the bucket away from the wall.  Since the surface area of the bucket 100 of Campbell represents 100%, and the area away from the wall where the area is less than 100% is a higher momentum region than the sides that does touch the walls, then Campbell discloses a higher-momentum region in the width that is approximately 70% of a distance between the third sidewall portion and the fourth sidewall portion as claimed.  
Regarding claim 9 (Original), Campbell discloses the mop bucket system of claim 1, but fails to disclose wherein the energy-dissipation device further comprises projections from the second sidewall portion, wherein the projections are disposed within the higher-momentum region.
However, Lauer (US-2006/0070202) teaches wherein the energy-dissipation device further comprises projections (wedges 60) from a second sidewall portion (sidewall 22, opposite where wringer 33 is disposed), wherein the projections (wedges 60) are disposed within the higher-momentum region (center region) (Figs. 1, 3, 4).  Since Campbell and Lauer are in the same field of endeavor, it therefore would have been obvious to one of ordinary skill in the art to modify the second sidewall portion of Campbell, which is opposite the wringer, with energy-dissipation devices 50 as taught by Lauer in order to inhibit build-up of momentum and hinder splashing and spilling [Campbell; paragraph 0033].  
	Regarding claim 10 (Original), Campbell, in view of Lauer, discloses the mop bucket system of claim 9, wherein Lauer further teaches the projections (wedges 60 of Lauer) are configured to distribute energy from retained liquid over a surface of the second sidewall portion (22 of Lauer) [Lauer; paragraph 0032].
	Regarding claim 11 (Original), Campbell, in view of Lauer, discloses the mop bucket system of claim 9, wherein Lauer further teaches the projections (wedges 60 of Lauer) project but fails to disclose wherein they project at least one inch toward the first sidewall portion, relative the second sidewall portion.
	However, Lauer teaches wedges 60 project a distance W6 (see FIG. 3) toward the second sidewall portion that is at least approximately 0.1 inches (more preferably 0.11 inches) [Lauer; paragraph 0032].  It has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, Lauer teaches an overlapping range (i.e. greater than 0.1 inches) and 
	Regarding claim 12 (Original), Campbell in view of Lauer discloses the mop bucket system of claim 9, wherein Lauer further teaches the projections (wedges 60 of Lauer) extend to a height above the lower or bottom wall portion that is at least 25%, 40%, 50% of the height of a shortest of the first, second, third, and fourth sidewall portions (“wedges 60 extend to a height H4 above a corresponding portion of the bottom wall that is at least 25% (more preferably at least 40% and even more preferably at least 50%) of the height of a shortest of the first, second, third, and fourth sidewall portions”) [Lauer; paragraph 0032].
	Regarding claim 13 (Original), Campbell, as modified by Lauer, discloses the mop bucket system of claim 1, and Lauer further teaches wherein each of the first and second baffles (50, 50 of Lauer) extends to a height above the lower or bottom wall portion (21) that is at least 25%, 40%, or 50% of the height of a shortest of the first, second, third, and fourth sidewall portions (“the first and second baffles 52, 54 preferably extend to a height H3 (see FIG. 3) above a corresponding portion of the bottom wall that is at least 25% (more preferably at least 40%, even more preferably at least 50%, and even more preferably at least 55%) of the height of a shortest of the first, second, third, and fourth sidewall portions 22, 23, 24, 25”) [Lauer; paragraph 0028].
	Regarding claim 14 (Original), Campbell, as modified Lauer, discloses the mop bucket system of claim 1, and Lauer further teaches wherein each of the first and second baffles (50, 50 of Lauer) extends from the sidewall portion to a length that is at least approximately 20%, 25%, or 35% of a distance between the third and fourth sidewall portions (“the width W3 of a respective baffle 52, 54 is at least approximately 20% of distance W2, more preferably at least approximately 25%, and even more preferably at least approximately 35%” and “[t]he length of each baffle is 
	Regarding claim 15 (Original), Campbell discloses the mop bucket system of claim 1, further comprising rolling members connected to an outer surface opposite the lower or bottom wall portion of the liquid-retaining portion.
	However, Lauer (US-2006/0070202) teaches rolling members (30) connected to an outer surface (of bucket system 10) opposite the lower or bottom wall (21) of the liquid-retaining portion (Figs. 3 and 4).  Since the rolling members 30 of Lauer are an improvement to mop buckets, it therefore would have been obvious to one of ordinary skill in the art to provide rolling members for the bucket of Campbell for facilitating movement of the mop bucket from location to location without having to lift the bucket [Lauer; paragraph 0024].
	Regarding claim 16 (Previously Presented), Campbell discloses the mop bucket system of claim 1, wherein:
the mop bucket system (100) comprises an outer surface (surface on the outside of bucket 100) opposite the liquid-retaining portion (102) (Fig. 11), and
the outer surface at the second sidewall portion (106) defines (is made in the shape of) a handle (lip portion in Figure 12 can act as a handle) disposed at or near an end opposite the lower or bottom wall portion (102) (Figs. 11 and 12).

    PNG
    media_image6.png
    252
    491
    media_image6.png
    Greyscale

Regarding claim 17 (Previously Presented), Campbell discloses the mop bucket system of claim 1, wherein:
the mop bucket system (100) comprises an outer surface (outside surface of bucket 100) opposite the liquid-retaining portion (102), and
the outer surface at the second sidewall portion (106) defines a pocket handle (lip defines a pocket handle) disposed near (i.e. within a short distance of) the lower or bottom wall portion (102).

    PNG
    media_image7.png
    252
    491
    media_image7.png
    Greyscale

	Regarding claim 18 (Original), Campbell discloses the mop bucket system of claim 1, further comprising a wringer (anvil 114 and fulcrum 116) [Campbell; col. 3, lines 56-68] (use of anvil and fulcrum shown in Figs. 6A-6D wringing a mop).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US-3,341,876) in view of Lauer (US-2006/0070202) and further in view of Michelson (US-2014/0075704).
	Regarding claim 4 (Original), Campbell discloses the mop bucket system of claim 1, but fails to disclose wherein the third baffle (110) projects at least one inch toward the second sidewall portion (106), relative the first sidewall portion.
1/2 inches [Michelson; paragraph 0017].  Since the third baffle 110 of Campbell projects to create a surface for holding the width of a sponge mop pad (Figs. 6A-6D of Campbell), it therefore would have been obvious to one of ordinary skill in the art to modify the third baffle 110 of Campbell to project at least one inch toward the second sidewall portion (106), relative the first sidewall portion, in order to receive a sponge mop pad greater than 1 inch wide such as taught by Michelson [Michelson; paragraph 0017].  

Claims 19-22, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US-2007/0266518) in view of “Complaint Joint Actuator with Dual Spiral Springs” (hereinafter NPL1).
Regarding claim 19 (Previously Presented), Hoyle discloses a wringer (14) for a mop bucket (10) (Fig. 1), comprising: means for attaching the wringer (14) on a rim (24) that defines an opening of a mop bucket (10) (Figs. 12 and 13); a first wringing plate (32); a second wringing plate (30) (Figs. 12 and 13), which is moveable toward the first wringing plate (32) (Figures 4-6 show the plate 30 movable toward plate 32) to wring liquid from a mop (Figs. 10 and 11); a wringer arm (34) configured to be actuated to cause movement of the second wringing plate (30) toward the first wringing plate (32) (Figs. 10 and 11), such that the wringer (14) is actuated between a mop-receiving position (Fig. 10) and a mop-wringing position (Fig. 11); a linkage (36) coupling the wringer arm (34) to the second wringing plate (30) [Hoyle; paragraph 0021]; and a torsion spring (66) engaging the linkage (36) or the wringer arm (34) (Figs. 4-6), such that the wringer (14) is urged into the mop-receiving position (“first position”) (Fig. 10) [Hoyle; paragraph 0028], absent an actuating force being applied [Hoyle; paragraph 0028] (Fig. 10), but fails to disclose wherein the torsion spring is a spiral torsion spring radially wound spring material configured to expand and contract in a radial direction.  

	Regarding claim 20 (Original), Hoyle discloses the wringer of claim 19, wherein the first and second wringing plates (30, 32) each extend between a first wringer sidewall (22) and a second wringer sidewall (22) (Fig. 3) [Hoyle; paragraph 0020].
	Regarding claim 21 (Original), Hoyle discloses the wringer of claim 20, wherein: the first wringing plate (32) is configured to be positioned farther from the rim (24) of a mop bucket (10) to which the wringer (14) is attached than the second wringing plate (30) (Fig. 3), and the first and second wringer sidewalls (22) each comprise a flange (top portion of sidewalls 22) that extends past the first wringing plate (32) in a direction away from the second wringing plate (30) (Fig. 13).
	Regarding claim 22 (Original), Hoyle discloses the wringer of claim 21, wherein the flanges are flared away from the first wringing plate (32) (Figs. 12 and 13).
	Regarding claim 25 (Original), Hoyle discloses the wringer of claim 19, further comprising a base (40) configured to provide support such that the wringer (14) is standable on a surface [Hoyle; paragraph 0022], such that the first and second wringing plates (32, 30) are distal to the surface [Hoyle; paragraph 0022].
	Regarding claim 26 (New), the combination of references Hoyle and NPL1 teaches the apparatus of claim X, and further teach wherein the spiral torsion spring is formed from a radially wound rectangular strip of the spring material (see Fig. 1 of NPL1). 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US-2007/0266518) in view of “Complaint Joint Actuator with Dual Spiral Springs” (hereinafter NPL1) and further in view of Griffin (US-4,707,877).
	Regarding claim 23 (Original), Hoyle discloses the wringer of claim 19, but fails to disclose wherein the spiral torsion spring has a width in an axial direction of less than 1 inch.
	However, Griffin (US-4,707,877) teaches wherein squeezing pressure may be varied by varying the size of the spring [Griffin; col. 5, lines 60-63].  It has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Since Applicant teaches that the size of the spring is adjusted to provide the proper torque levels, and the prior art of Griffin teaches varying the size of the spring in order to achieve the proper squeezing pressure [Griffin; col. 5, lines 60-63], then it therefore would have been obvious to one of ordinary skill in the art to optimize the size of the spring of Hoyle to within the claimed range in order to provide a spring capable of producing the desired squeezing pressure as taught by Griffin [Griffin; col. 5, lines 60-63].  

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoyle (US-2007/0266518) in view of “Complaint Joint Actuator with Dual Spiral Springs” (hereinafter NPL1) and further in view of Jurgens (US-5,774,929).
	Regarding claim 24 (Original), Hoyle discloses the wringer of claim 19, but fails to disclose wherein the spiral torsion spring is formed of stainless steel or high carbon steel.
	However, Jurgens (US-5,774,929) teaches a stainless spring steel is known in the art [Jurgens; col. 2, lines 45-47].  Since both Hoyle and Jurgens are relavent to mop wringing devices, it therefore would have been obvious to one of ordinary skill in the art, lacking the teaching of material in Hoyle, to use a material known in the art, such as taught by Jurgens, in order to provide .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723